      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 1 of 17




1    John E. Phillips, Attorney at Law, P.C.
     975 N. Silverbell Rd. #87968
2
     Tucson, AZ 85754
3    Telephone: (520) 441-2800
     E-mail: John@Johnephillips.com
4
     State Bar Number: 015243
5    Attorney for Plaintiff
6
                             UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8
       Carrol Debusk,                                Case No:
9                        Plaintiff,
              vs.
10
       The Lincoln National Life Insurance                      Complaint
11     Company, LGAA, LLC; LGAA, LLC’s
       Insurance Plan,
12
                         Defendants.
13
14
            Now comes the Plaintiff Carrol Debusk (hereinafter referred to as the “Plaintiff”),
15
     by and through her attorney, John E. Phillips, and complaining against the Defendants,
16
     she states:
17
                                             Jurisdiction
18
            1.     Jurisdiction of the court is based upon the Employee Retirement Income
19
     Security Act of 1974 (ERISA); and in particular, 29 U.S.C. §§1132(e)(1) and 1132(f).
20
     Those provisions give the district courts jurisdiction to hear civil actions brought to
21
     recover employee benefits. In addition, this action may be brought before this Court
22
     pursuant to 28 U.S.C. §1331, which gives the Court jurisdiction over actions that arise
23
     under the laws of the United States.
24
                                                Parties
25
            2.     Plaintiff is a resident of Yavapai County, Arizona.
26
            3.     Upon information and belief, LGAA, LLC. (hereinafter “Company”),
27
     sponsored, administered, and purchased a group long term disability insurance policy
28
     which was insured by The Lincoln National Life Insurance Company (hereinafter
29


                                              Page 1 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 2 of 17




1    “Lincoln”). The specific Lincoln group disability policy is known as Policy No.
2    00001018804400000 (hereinafter referred to as the “Policy”). The Company’s purpose in
3    sponsoring, administering and purchasing the Lincoln policy was to provide disability
4    insurance for its employees. Upon information and belief, the Lincoln policy may have
5    been included in and part of the Group Long Term Disability Plan for Employees of
6    LGAA, LLC (hereinafter “Plan”) and was created to provide the Company’s employees
7    with disability benefits. At all times relevant hereto, the Plan constituted an “employee
8    welfare benefit plan” as defined by 29 U.S.C. §1002(1).
9           4.     Upon information and belief, Lincoln functioned as the claims
10   administrator of the policy; however, pursuant to the relevant ERISA regulation, the
11   Company and/or the Plan may not have made a proper delegation or properly vested
12   fiduciary authority or power for claim administration in Lincoln. The Company is
13   responsible for Lincoln’s actions and decisions.
14          5.     Lincoln operated under a conflict of interest in evaluating Plaintiff’s long-
15   term disability claim due to the fact that it operated in dual roles as the decision maker
16   with regard to whether Plaintiff was disabled as well as the payor of benefits.
17          6.     Lincoln saved money when it denied Plaintiff’s claim.
18          7.     The Company, Lincoln, and the Plan are present within Yavapai County
19   and the events giving rise to this Complaint, including the breech, occurred within the
20   State of Arizona.
21                                              Venue
22          8.     Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28
23   U.S.C. § 1391.
24                                    Nature of the Complaint
25                                       COUNT 1 - ERISA
26          9.     Incident to her employment, Plaintiff was a covered employee pursuant to
27   the Plan and the relevant Policy and a “participant” as defined by 29 U.S.C. §1002(7).
28   Plaintiff seeks disability income benefits from the Plan and the relevant Policy pursuant
29   to §502(a)(1)(B) of ERISA, 29 U.S.C. §1132(a)(1)(B), as well as any other employee


                                              Page 2 of 16
         Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 3 of 17




1    benefits she may be entitled to from the Company, the Plan and/or any other Company
2    Plan as a result of being found disabled in this matter.
3             10.    After working for the Company as a loyal employee for years, Plaintiff
4    became disabled due to serious medical conditions and was unable to work in her Own
5    Occupation as a Policyholder-Information Clerk (DOT1# 249.262-010). Plaintiff has
6    remained disabled as that term is defined in the relevant Policy continuously since June
7    25, 2018 and has not been able to return to work in any occupation as a result of her
8    serious medical conditions.
9             11.    The relevant Lincoln policy and definition of disability governing
10   Plaintiff’s long-term disability claim is as follows:
11             DISABILITY or DISABLED means Total Disability or Partial Disability.
12
               TOTAL DISABILITY or TOTALLY DISABLED will be defined as follows.
13
                      1. During the Elimination Period and Own Occupation Period, it
14
                      means that due to an Injury or Sickness the Insured Employee is
15                    unable to perform each of the Main Duties of his or her Own
                      Occupation.
16
17                    2. After the Own Occupation Period, it means that due to an Injury
                      or Sickness the Insured Employee is unable to perform each of the
18
                      Main Duties of any occupation which his or her training, education
19                    or experience will reasonably allow.
20
               PARTIAL DISABILITY or PARTIALLY DISABLED will be defined as
21             follows.
22
                      1. During the Elimination Period and Own Occupation Period, it
23                    means that due to an Injury or Sickness the Insured Employee:
24
                             a. is unable to perform one or more of the Main
25                           Duties of his or her Own Occupation; or is unable to
                             perform such duties full-time; and
26
27                           b. is engaged in Partial Disability Employment.
28
     1
29       Dictionary of Occupational Titles


                                              Page 3 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 4 of 17




1
                      2. After the Own Occupation Period, it means that due to an Injury
2
                      or Sickness the Insured Employee:
3
                             a. is unable to perform one or more of the Main
4
                             Duties of any occupation which his or her training,
5                            education or experience will reasonably allow; or is
                             unable to perform such duties full-time; and
6
7                            b. is engaged in Partial Disability Employment.
8
             PARTIAL DISABILITY EMPLOYMENT means the Insured Employee
9            is working at his or her Own Occupation or any other occupation;
             however, because of a Partial Disability:
10
11                    1. the Insured Employee's hours or production is reduced;
                      2. one or more Main Duties of the job are reassigned; or
12
                      3. the Insured Employee is working in a lower-paid
13                    occupation.
14
             During Partial Disability Employment, his or her current earnings:
15
                      1. must be at least 20% of Predisability Income; and
16
                      2. may not exceed the percentage specified in the Partial
17                    Disability Benefit section.
18
             MAIN DUTIES or MATERIAL AND SUBSTANTIAL DUTIES means
19           those job tasks that:
20
                      1. are normally required to perform the Insured Employee's
21                    Own Occupation; and
                      2. could not reasonably be modified or omitted.
22
23          12.      Plaintiff’s application for long term disability benefits was received by
24   Lincoln on October 19, 2018. Under 20 C.F.R. § 2560.503-1(f)(3), Lincoln is required to
25   render a decision not later than 45 days after receipt of the claim, unless circumstances
26   beyond Lincoln’s control require an extension of 30 days. If necessary, Lincoln was able
27   to seek an additional 30-day extension, but would need to explain in a notice to Plaintiff:
28                a. The circumstances requiring the extension and the date as of which
29                   the plan expects to render a decision;


                                               Page 4 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 5 of 17




1                    b. The unresolved issues that prevent a decision on the claim;
2                    c. The additional information needed to resolve those issues; and
3                    d. And the claimant shall be afforded at least 45 days within which to
4                       provide the specified information.
5              13.      On January 15, 2019, Lincoln notified Plaintiff that Lincoln would be
6    “happy to continue our review” and make a determination once Plaintiff submitted
7    “gastrointestinal consults performed from June 1, 2018 to current,” but also informed
8    Plaintiff could not reinstate benefits at that time and informed Plaintiff she could appeal
9    “this denial notice.”
10             14.      Lincoln’s extension notice did not provide Plaintiff notice of what
11   circumstances outside Lincoln’s control was beyond Lincoln’s control, what unresolved
12   issues prevented a decision on Plaintiff’s claim, what additional information was needed
13   to resolve those issues, and Lincoln’s extension notice was untimely.
14             15.      Even if Lincoln’s extension notice were valid, Lincoln was able to render a
15   decision February 1, 2019, 105 days after receipt of Plaintiff’s claim, at the latest.
16             16.      On February 14, 2019 Lincoln found Plaintiff not eligible for long-term
17   disability benefits finding the report of a non-examining medical consultant, Dr. Krishna
18   Padiyar who was hired by Lincoln on January 25, 2019, indicated Plaintiff was not
19   impaired from June 25, 2018 through February 8, 2019. Lincoln did not provide Plaintiff
20   the opportunity to rebut the report of Dr. Padiyar prior to Lincoln rendering their denial
21   of Plaintiff’s claim nor did Lincoln identify what the main duties of Plaintiff’s Own
22   Occupation is, information which is necessary to perfect Plaintiff’s claim under the
23   Policy.
24             17.      Lincoln had the authority under the Policy to have Plaintiff examined by a
25   medical source of their choice, but chose not to.
26             18.      Plaintiff’s appeal was received by Lincoln on August 9, 2019. As part of
27   Plaintiff’s appeal to Lincoln, the medical statement and treatment records of treating
28   physician Dr. Kaveh Karandish were submitted to Lincoln for consideration.
29


                                                  Page 5 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 6 of 17




1           19.      Plaintiff’s treating physician Dr. Kaveh Karandish rendered a report on
2    August 8, 2019, finding Plaintiff’s neuropathy results in significant limitations, as
3    follows:
4                 a. Plaintiff could only lift or carry less than 5 pounds occasionally, less than
5                    5 pounds frequently.
6                 b. Plaintiff could only stand and be productive less than 1 hour in an 8 hour
7                    working day.
8                 c. Plaintiff could only sit and be productive less than 1 hour in an 8 hour
9                    working day.
10                d. Plaintiff would be absent from work about three or four times a month.
11                e. Plaintiff could never safely climb or balance.
12                f. Plaintiff could only occasionally: stoop, kneel, crouch, or crawl.
13                g. Plaintiff would be 80 percent limited in handling, 90 percent limited in
14                   feeling, and 90 percent limited in fingering.
15          20.      As Lincoln either failed to determine, or refused to disclose, what the main
16   or important duties of Plaintiff’s own occupation are, Vocational Expert Mr. Mark
17   Kelman conducted an extensive vocational interview to determine these facts. Mr.
18   Kelman determined Plaintiff’s own occupation was as a Policyholder-Information Clerk
19   (DOT 249.262-010). Mr. Kelman determined the duties of Plaintiff’s work parallel the
20   physical requirements of her usual and customary work as defined in the DOT, and
21   particularly noted the Company’s job description that Plaintiff’s work consisted of a
22   “high pressured, fast paced environment with significant telephone and personal
23   disruption” would be a significant factor for consideration, given Plaintiff’s difficulty
24   inputting on a computer would negate being successful at inputting information on a
25   timely basis due to significant fingering of the keyboard. Mr. Kelman also determined the
26   limitations as found by Dr. Karandish would preclude performance of Plaintiff’s own
27   occupation, specifically Dr. Karandish’s limitations in regard to sitting and keyboarding,
28   finding these limitations would preclude competitive employment in a related capacity, or
29   even any work at the sedentary level.


                                                Page 6 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 7 of 17




1           21.      Under 29 C.F.R. § 2560.503-1(h)(3), Lincoln is required to establish
2    specific procedures and apply them in connection with an appeal of an adverse benefit
3    determination, in relevant part:
4                 a. Provide claimants at least 180 days following receipt of a
5                    notification of an adverse benefit determination within which to
6                    appeal the determination;
7                 b. Provide for a review that does not afford deference to the initial
8                    adverse benefit determination and that is conducted by an
9                    appropriate named fiduciary of the plan who is neither the individual
10                   who made the adverse benefit determination that is the subject of the
11                   appeal, nor the subordinate of such individual;
12                c. Provide that, in deciding an appeal of any adverse benefit
13                   determination that is based in whole or in part on a medical
14                   judgment, including determinations with regard to whether a
15                   particular treatment, drug, or other item is experimental,
16                   investigational, or not medically necessary or appropriate, the
17                   appropriate named fiduciary shall consult with a health care
18                   professional who has appropriate training and experience in the field
19                   of medicine involved in the medical judgment;
20                d. Provide for the identification of medical or vocational experts whose
21                   advice was obtained on behalf of the plan in connection with a
22                   claimant's adverse benefit determination, without regard to whether
23                   the advice was relied upon in making the benefit determination; and
24                e. Provide that before the plan can issue an adverse benefit
25                   determination on review on a disability benefit claim, the plan
26                   administrator shall provide the claimant, free of charge, with any
27                   new or additional evidence considered, relied upon, or generated by
28                   the plan, insurer, or other person making the benefit determination
29                   (or at the direction of the plan, insurer or such other person) in


                                                 Page 7 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 8 of 17




1                    connection with the claim; such evidence must be provided as soon
2                    as possible and sufficiently in advance of the date on which the
3                    notice of adverse benefit determination on review is required to be
4                    provided under paragraph (i) of this section to give the claimant a
5                    reasonable opportunity to respond prior to that date.
6           22.      Under 29 C.F.R. § 2560.503-1(j), the notification of benefit determination
7    on review must contain, in relevant part:
8                 a. The specific reason or reasons for the adverse determination;
9                 b. Reference to the specific plan provisions on which the benefit
10                   determination is based;
11                c. If an internal rule, guideline, protocol, or other similar criterion was
12                   relied upon in making the adverse determination, either the specific
13                   rule, guideline, protocol, or other similar criterion; or a statement
14                   that such rule, guideline, protocol, or other similar criterion was
15                   relied upon in making the adverse determination and that a copy of
16                   the rule, guideline, protocol, or other similar criterion will be
17                   provided free of charge to the claimant upon request; and
18                d. A discussion of the decision, including an explanation of the basis
19                   for disagreeing with or not following:
20                       i. The views presented by the claimant to the plan of health care
21                          professionals treating the claimant and vocational
22                          professionals who evaluated the claimant;
23                       ii. The views of medical or vocational experts whose advice was
24                          obtained on behalf of the plan in connection with a claimant's
25                          adverse benefit determination, without regard to whether the
26                          advice was relied upon in making the benefit determination;
27                          and
28
29


                                                Page 8 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 9 of 17




1                      iii. A disability determination regarding the claimant presented
2                           by the claimant to the plan made by the Social Security
3                           Administration.
4           23.      Failure to satisfy any of the requirements set forth in 29 C.F.R. §§
5    2560.503-1(h)(3) or (j) establish Lincoln did not provide Plaintiff a full and fair review of
6    the adverse benefit determination under 20 C.F.R. § 2560.503-1(p)(4)(ii).
7           24.      On December 4, 2019 Lincoln denied Plaintiff’s appeal but did not explain
8    why they disagreed with the findings of Dr. Karandish and Mr. Kelman which support
9    disability under the Policy. Also, for the first time, Lincoln defined Plaintiff’s Own
10   Occupation’s main duties as:
11                a. Analyzes and answers requests by mail, telephone, or in person from
12                   policyholders, beneficiaries, or others for information concerning
13                   insurance policies;
14                b. Searches company records, to obtain information requested by
15                   customer;
16                c. Estimates loan or cash value of policy for policyholders, using rate
17                   books and calculating machine;
18                d. Interprets policy provisions to determine methods of effecting,
19                   desired changes, such as change of beneficiary or type of insurance,
20                   or change in method of payment;
21                e. Mails or gives out specified forms and routes completed forms to
22                   various units for processing;
23                f. Analyzes policy transactions and corrects company records to adjust
24                   errors; and
25                g. A Policyholder-Information Clerk in the national workforce is a
26                   Sedentary physical capacity occupation. The definition of Sedentary
27                   work is: Sedentary work involves sitting most of the time, but may
28                   involve walking or standing for brief periods of time. Jobs are
29                   sedentary if walking and standing are only required occasionally (1-


                                               Page 9 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 10 of 17




1                   33%) and if all other sedentary criteria are met. Sedentary work may
2                   require exertion up to 10 lbs. occasionally and a negligible degree of
3                   exertion on a frequent (34-66%) or constant (67-100%) basis.
4           25.     Plaintiff’s final appeal was received by Lincoln on May 28, 2020. As part
5    of this appeal, Plaintiff provided a copy of the findings of the Social Security
6    Administration, consultative examiner and physician assistant Anna Symond retained by
7    the Social Security Administration confirming Plaintiff is impaired to the extent she
8    could not perform her Own Occupation, the report of vocational expert Mr. Mark
9    Kelman, and updated treatment records from Dr. Karandish.
10          26.     On September 22, 2020 Lincoln denied Plaintiff’s appeal finding Plaintiff
11   was “no longer totally disabled under the terms of our policy,” rejected the findings of
12   PA Symond and the Social Security Administration asserting the Social Security
13   Administration determines disability based on a claimant’s “condition alone, without
14   regard to work capacity” which is incorrect as a matter of both the Social Security Act
15   and ERISA.
16          27.     Plaintiff filed for Social Security Disability Benefits and was found
17   disabled by the Social Security Administration after being found incapable of performing
18   her Own Occupation, or any occupation in the national economy as of June 25, 2018.
19          28.     The Social Security Administration has determined that due to Plaintiff’s
20   severe disability, Plaintiff cannot engage in any substantial gainful employment of any
21   kind. In Plaintiff’s Own Occupation or any occupation, which is a higher standard than
22   set forth in the Policy.
23          29.     Lincoln is required under 29 C.F.R. § 2560.503-1(g)(v)(A)(iii) to explain
24   why they disagree or do not follow the findings of the Social Security Administration.
25          30.     The inability to perform any of the main duties of Plaintiff’s Own
26   Occupation is sufficient to establish an inability to perform each of the main duties of her
27   Own Occupation.
28          31.     Lincoln relied on the report of Dr. Padiyar throughout Plaintiff’s claim
29   process, a report which was not even requested by Lincoln until after Lincoln’s untimely,


                                             Page 10 of 16
         Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 11 of 17




1    deficient, extension notice. Ultimately, Lincoln did not provide an explanation of the
2    basis for disagreeing with the findings of the Social Security Administration, PA
3    Symond, treating physician Dr. Karandish, and Mr. Kelman.
4            32.    Upon information and belief, Lincoln has a financial conflict of interest
5    both acting as claim administrator and payor of any benefits awarded under the Policy.
6            33.    Upon information and belief, Dr. Padiyar has a financial conflict of interest
7    due to his contractual relationship as a retained expert for Lincoln.
8            34.    Upon information and belief, Lincoln relied solely on employees of Lincoln
9    to reject the findings of the Social Security Administration and all evidence submitted to
10   Lincoln subsequent to the report of Dr. Padiyar, employees who inherently have a
11   financial conflict of interest due to their employee-employer relationship with Lincoln.
12           35.    Plaintiff is entitled to discovery regarding the aforementioned conflicts of
13   interest of Lincoln and any individual who reviewed her claims so that the Court may
14   properly weigh and consider extrinsic evidence regarding the nature, extent and effect of
15   any conflict of interest and/or ERISA procedural violation which may have impacted or
16   influenced Lincoln’s decisions to deny her claims.
17           36.    In evaluating Plaintiff’s claim on appeal, Lincoln had an obligation
18   pursuant to ERISA to administer Plaintiff’s claim, “solely in her best interests and other
19   participants” which it failed to do 2.
20           37.    Lincoln failed to adequately investigate Plaintiff’s claim and failed to
21   engage Plaintiff in any dialogue whatsoever during the appeal of her claim with regard to
22
23
     2
24     ERISA sets forth a special standard of care upon a plan administrator, namely, that the
     administrator “discharge [its] duties” with respect to discretionary claims processing
25   “solely in the interests of the participants and beneficiaries” of the plan, § 1104(a)(1); it
26   simultaneously underscores the particular importance of accurate claims processing by
     insisting that administrators “provide a 'full and fair review' of claim denials,” Firestone
27   Tire & Rubber Co. v. Bruch, 489 U.S. 101, 113 109 S. Ct. 948, 103 L. Ed. 2d 80 (1989)
28   (quoting § 1133(2)); and it supplementing marketplace and regulatory controls with
     judicial review of individual claim denials, see § 1132(a)(1)(B). Metro. Life Ins. Co. v.
29   Glenn, 128 S. Ct. 2343, 2350 (U.S. 2008).


                                              Page 11 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 12 of 17




1    what evidence was necessary so Plaintiff could perfect her appeal and claim. Lincoln’s
2    failure to investigate the claim and to engage in this dialogue or to obtain the evidence it
3    believed was important to perfect Plaintiff’s claim is a violation of ERISA and Ninth
4    Circuit case law and a reason she did not receive a full and fair review.
5           38.      Plaintiff believes Lincoln provided an unlawful review which was neither
6    full nor fair and that violated ERISA, specifically, 29 U.S.C. § 2560.503-1, for the
7    following reasons which include, but are not limited to:
8                 a. Failing to adequately evaluate and consider the approval of
9                    Plaintiff’s Social Security Administration claim;
10                b. Failing to credit the findings of treating physician Dr. Karandish and
11                   PA Symond;
12                c. Failing to adequately investigate Plaintiff’s claim;
13                d. Providing one sided reviews of Plaintiff’s claim that failed to
14                   consider all evidence submitted by Plaintiff and/or that de-
15                   emphasized medical and vocational evidence which supported
16                   Plaintiff’s claim;
17                e. Disregarding Plaintiff’s self-reported symptoms;
18                f. Failing to consider all the diagnoses and/or limitations set forth in
19                   the medical evidence as well as the impact the combination of those
20                   diagnoses and impairments would have on her ability to work;
21                g. Failing to engage Plaintiff in a dialogue so Plaintiff could submit the
22                   necessary evidence to perfect her claim;
23                h. Failing to consider the impact the side effects from Plaintiff's
24                   medications would have on her ability to engage in any occupation;
25                i. Failing to consider Plaintiff’s brief submitted along with Plaintiff’s
26                   second appeal;
27                j. Failing to identify the experts upon which Lincoln considered in
28                   denying Plaintiff’s first and second appeal; and
29                k. Failing to timely resolve Plaintiff’s claim.


                                               Page 12 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 13 of 17




1           39.    The standard of review for this Court to apply is de novo as the Policy does
2    not contain discretionary language.
3           40.    Pursuant to 29 U.S.C. § 1132, Plaintiff is entitled to recover unpaid
4    benefits, prejudgment interest, reasonable attorney’s fees and costs from Defendants.
5           41.    Plaintiff is entitled to prejudgment interest at the legal rate pursuant to ARS
6    § 20-462, or at such other rate as is equitable and appropriate to compensate her for
7    losses she incurred as a result of Defendants’ nonpayment of benefits.
8           42.    Plaintiff is entitled to the immediate initiation of the benefit payments of
9    $2,205.43 from 90 days after June 25, 2018 due to the elimination period, September 23,
10   2018 until the age of 65 or the total amount of $383,744.82 in future benefits.
11          43.    As a direct result of Lincoln decision to deny Plaintiff’s disability claim and
12   failure to provide a full and fair review of Plaintiff’s disability claim, she has been injured
13   and suffered damages in the form of lost long-term disability benefits, in addition to other
14   potential employee benefits she may have been entitled to receive through or from the
15   Plan and/or Company as a result of being found disabled. Plaintiff believes other
16   potential employee benefits may include but not be limited to, health and other insurance
17   related coverage or benefits, retirement benefits or a pension, life insurance coverage
18   and/or the waiver of the premium on a life insurance policy providing coverage for her
19   and her family/dependents.
20       COUNT 2 – Violation of the implied covenant of good faith and fair dealing.
21           44.   Plaintiff incorporates by reference the facts alleged in paragraphs 1-41.
22           45.   The Policy binds Defendants to comply with the minimum requirements of
23   the law, in order to conform to state statutes.
24           46.   Arizona law recognizes in every contract an implied covenant of good faith
25   and fair dealing exists. Wells Fargo Bank v. Arizona Laborers, Teamsters & Cement
26   Masons Local No. 395 Pension Trust Fund, 201 Ariz. 474, 490, 38 P.3d 12, 28 (2002);
27   A.R.S. § 47-1304 (“Every contract or duty within this title imposes an obligation of
28   good faith in its performance and enforcement.”)
29


                                              Page 13 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 14 of 17




1           47.    Because of the nature of insurance contracts, insurance companies are
2    required to “play fairly with [their] insured[s].” Zilisch v. State Farm Mutual Auto Ins.
3    Co., 196 Ariz. 234, 237, 995 P.2d 276, 279 (2000) (en banc). Insureds are “entitled to
4    receive the additional security of knowing that [they] will be dealt with fairly and in
5    good faith.” Id. at 238. The accompanying duty requires “that neither party will act to
6    impair the right of the other to receive the benefits which flow from their agreement or
7    contractual relationship.” Rawlings v. Apodaca, 151 Ariz. 149, 153, 726 P.2d 565, 569
8    (1986).
9           48.    The Policy requires that, in order to determine Plaintiff is totally disabled,
10   as a result of injury or sickness, Plaintiff must be unable to perform each of the main
11   duties of any occupation which her training, education, or experience will reasonably
12   allow. As such, the inability to perform even a single, main duty of Plaintiff’s Own
13   Occupation requires award of Plaintiff’s disability benefits under the Policy.
14          49.    In order for an insurer to have a good faith basis to deny a claim, the
15   claim’s validity must be fairly debatable. Rawlings, 151 Ariz. 149 at 156.
16          50.    Upon information and belief, Defendant failed even debatably to develop
17   evidence of any kind to rebut the presumptively valid findings of treating physician Dr.
18   Karandish prior to Lincoln’s untimely extension notice on January 15, 2019.
19          51.    Plaintiff is entitled to the immediate initiation of the benefit payments of
20   $2,205.43 from 90 days after June 25, 2018 due to the elimination period, September 23,
21   2018 until the age of 65 or the total amount of $383,744.82 in future benefits
22                                     COUNT 3 – Bad Faith
23          52.    Plaintiff incorporates by reference the facts alleged in paragraphs 1-49.
24          53.    An Insurer acts in bad faith where it “intentionally denies, fails to process,
25   or pay a claim without a reasonable basis.” Zilisch, 196 Ariz. 234 at 279.
26          54.    The legal test is whether “reasonable jurors could conclude that in the
27   investigation, evaluation, and processing of the claim, the insurer acted unreasonably and
28   either knew or was conscious of the fact that its conduct was unreasonable.” Id.
29


                                             Page 14 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 15 of 17




1           55.    Lincoln’s position throughout the administrative claim is Plaintiff is not
2    limited in any way.
3           56.    Lincoln is required under ERISA to actually provide rationale for rejecting
4    the statements of Plaintiff’s treating physicians and the findings of the Social Security
5    Administration, which is wrong as a matter of law.
6           57.    But Lincoln’s actions go beyond violation of statute, as Lincoln
7    consistently has misinformed Plaintiff as to her legal rights under ERISA.
8           58.    Each time Plaintiff appealed, Plaintiff specifically requested what, if any,
9    additional evidence was necessary to perfect Plaintiff’s claim. Plaintiff has this right
10   under 29 C.F.R. § 2560.503-1(g).
11          59.    Each time, Defendant indicated they would not inform Plaintiff of what
12   additional evidence was necessary as they “do not direct the care needed” for Plaintiff
13   and are “unable to specifically outline what information would support.”
14          60.    Defendant engaged in bad faith in refusing to disclose what additional
15   information would be necessary to support Plaintiff’s claim as Defendant has an
16   obligation not just to provide an opportunity for review, but also what additional
17   information would be necessary to perfect the claim. Montour v. Hartford Life & Acc.
18   Ins. Co., 588 F.3d 623, 363 (9th Cir. 2009) citing Chuck v. Hewlett Packard Co., 455
19   F.3d 1026, 1032 (9th Cir.2006).
20          WHEREFORE, Plaintiff prays for judgment as follows:
21          A.     For an Order requiring Defendants to pay Plaintiff her long term disability
22   benefits, and any other employee benefits as referenced herein that she may be entitled to
23   as a result of being found disabled pursuant to the Policy, from the date she was first
24   denied these benefits through the date of judgment and prejudgment interest (pursuant to
25   ARS § 44-1201(b)) thereon which amounts to as of the filing month of this complaint
26   $84,059.96;
27          B.     For an Order directing Defendants to continue paying Plaintiff the
28   aforementioned benefits until such time as she meets the conditions for termination of
29   benefits as set forth in the Policy;


                                             Page 15 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 16 of 17




1          C.     For attorney’s fees and costs incurred as a result of prosecuting this suit
2    pursuant to 29 U.S.C. §1132(g);
3          D.     Imposition of a constructive trust; and
4          E.     For such other and further relief as the Court deems just and proper.
5          DATED this 9th day of April, 2021.
6
7                                            /s/John E. Phillips
8                                      JOHN E. PHILLIPS,
                                       Attorney at Law, P.C.
9                                      Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                            Page 16 of 16
      Case 3:21-cv-08072-SMB Document 1 Filed 04/09/21 Page 17 of 17
 1

 2                                        VERIFICATION

 3
     STATE OF ARIZONA )
 4                    )ss:
     COUNTY OF YAVAPAI)
 5

 6      Carrol Debusk, being first duly sworn, under oath states:

 7      1. I am the Plaintiff in the above-entitled matter.

 8      2. I make this Verification based upon my personal knowledge, information or belief.

 9      3. I have read the foregoing Complaint and know the contents therein.

10      4. The facts and matters alleged in the Complaint are true in substance and in fact to

11   the best of my knowledge, except to those matters alleged on information and belief and,

12   as to those I believe them to be true.

13

14



16

17

18

19

20

21

22

23

24                                                                  John E. Phillips, Attorney at Law, P.C.
                                                                             975 N. Silverbell Rd. #87968
                                                                                        Tucson, AZ 85754
25                                                                            Telephone: (928) 7 J7-0977
                                                                         E-mail: John@Johnephillips.com
                                                                               State Bar Number: 015243
